DETAILED ACTION
This Office action is in reply to correspondence filed 9 December 2020 in regard to application no. 16/503,799.  Claim 6 has been cancelled.  Claims 1-5 and 7-12 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
Claim 1 now includes that steps can be performed “after close of markets”; the steps are related to a “single collective investment vehicle”.  As there are many markets worldwide and there is no time whenever at which all of them are closed, a suspicion is raised as to whether this claim phrase could be considered indefinite.  To expedite prosecution, rather than making a rejection under § 112(b), the Examiner will interpret “after close of markets” to mean “after the close, on any particular day, of a market on which the investment vehicle or its components are traded”, which seems to comport with the point of the phrase and is sufficiently definite to avoid the rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 and 7-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are directed to statutory categories, as claim 1 is directed to a method (process), claim 10 is directed to a system (machine), and claim 11 is directed to an apparatus (manufacture); the others depend from these.  The claim(s) recite(s) storing personal information corresponding to an investor, assigning an investment return to that investor which is not the same as a return assigned to some other investor, changing the investment return, changing it again in a way that transfers returns between investors, making similar changes to the investment return of another investor, and tracking and computing the transfers.  All of this lies within the enumerated abstract idea of “commercial or legal interactions”, one of the “[c]ertain methods of organizing human activity”; further, but for the inclusion of a generic computer, discussed below, they are all steps that can be done mentally or by pen-and-paper means.
This judicial exception is not integrated into a practical application because aside from a generic computer performing the steps in no particular manner, all that is done is what has been set forth above, which does not go beyond using a computer as a tool to implement the abstract idea.  See MPEP § 2106.05(f).  As the claims only manipulate data relating to an investor, investment returns and the like, they do not improve the “functioning of a computer” or of “any other technology or technical field”.  See MPEP § 2106.05(a).
They do not apply the abstract idea “with, or by use of a particular machine”, MPEP § 2106.05(b), as a generic computer is not the particular machine envisioned.  They do not effect a “transformation or reduction of a particular article to a different state or thing”, MPEP § 2106.05(c), first because such data, being intangible, are not a particular article at all, and second because such manipulation as is claimed is neither transformative nor reductive; as the courts have pointed out, in the end, data are still data.
They do not apply or use the abstract idea “in some other meaningful way beyond generally linking [it] to a particular technological environment”, MPEP § 2106.05(e), as simply saying “using at least one computer to” perform the steps is about as general a linkage as may be imagined.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim elements, considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.  The claim includes that a computer performs steps and stores information in a database; claim 11 adds a memory and instructions.  These elements are recited at a high degree of generality and the specification, see ¶23, makes it clear that no particular type of computer is required but that several well-known, pre-existing types of computer will suffice, and that the invention is “not limited to” even these.
They only perform generic computer functions of manipulating information and sharing information with persons and/or other devices.  Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea.  The type of information being manipulated does not impose meaningful limitations or render the idea less abstract.  The claim elements when considered as an ordered combination - that is, a generic computer performing a sequence of abstract steps, arranged chronologically - do nothing more than when they are analyzed individually.
The other independent claims are either simply different embodiments or, as in claims 11 and 12, a claim which simply downloads the software capable of performing the process (11) followed by a claim which carries it out (12); in either case, the overall result is effectively the same: a generic computer performing the same or a very similar process.
The other dependent claims further do not amount to significantly more than the abstract idea: claims 2, 3 and 5 are simply further descriptive of the type of information being manipulated; claims 4 and 8 simply recite further manipulation of data; claims 7 and 9 consist entirely of nonfunctional printed matter, of no patentable significance at all and which in any case do not add significantly more or reduce the level of abstraction.
The claims are not patent eligible.  The Examiner has thoroughly reviewed the originally-filed application including the claims and drawing sheets and finds nothing likely sufficient to overcome this rejection.

Response to Affidavit
The affidavit under 37 CFR 1.132 filed 9 December 2020 is insufficient to overcome the rejection of claims 1-5 and 7-12 based upon the claims being patent-ineligible under 35 U.S.C. § 101 as set forth in the last Office action because: in so far as the affidavit traverses rejections based on prior art, such traversal is moot, as those rejections are withdrawn.  In so far as the affidavit argues that steps could not be performed in the human mind because of the need to process large amounts of data such as thousands or millions of transactions, those arguments are unpersuasive at least because they are not commensurate with the scope of the claims, which do not require processing large amounts of data.
Reallocation of investments unarguably cannot “require” a computer, because people were reallocating investments for many decades before there was any such thing as a computer.  The Examiner must respectfully disagree with the applicant’s contention that the claims “provide for a more efficient computer system”.  Improving a business result, such as returns on investments, may be an improvement to the abstract idea but nothing in any claim improves the efficiency of any computer system.
The Examiner must respectfully disagree with the applicant’s contention that the computer “operates in an unconventional manner”.  The computer performs the following steps, using claim 1 as typical: storing information, storing information, analyzing information in no particular manner but simply for a particular purpose, assigning a value (“an investment return”) to an investor, changing the value, changing other, similar values, and keeping track of changes made.  The Examiner struggles to see how any of these operations are in any way unconventional.
To “supply a more customized risk exposure” is at most an improvement to the abstract idea and is not an improvement to a computer or other technology.  The claims may be directed to a “tangible, real world application”, but so were the claims of Alice; that is not where the bar is located.  The claims are directed to an abstract idea and a single, generic computer does not supply the “significantly more” that the courts have required since Alice.

Response to Arguments
Applicant's arguments filed 9 December 2020 in regard to the rejections made under 35 U.S.C. § 101 have been fully considered but they are not persuasive.  The amendment has overcome the objections raised in the prior Office action and those have been withdrawn.  The Examiner has never said that the claimed invention is “merely” an abstract idea, but only that the claims recite an abstract idea, do not include additional elements to integrate it into a practical application, and do not include additional elements sufficient to amount to “significantly more” than the abstract idea.
An improvement to “investment managing” is not, per se, a technological improvement, despite the applicant’s assertion to the contrary.  As the Court put it in Customedia Technologies LLC v. Dish Network Corp. et al., 951 F.3d 1359, 1362-1363 (Fed. Cir. 2020) “[t]o be a patent-eligible improvement to computer functionality, we have required the claims to be directed to an improvement in the functionality of the computer or network platform itself.” [pg. 8]
The applicant next alleges that the computer can “perform the allocation in the most efficient manner”, but there is no hint as to how an increase in computer efficiency is effected by any claim, and that computers can do things without human intervention is essentially automation of a manual process, which the MPEP and case law have made clear is not, per se, sufficient.  See MPEP § 2106.05(a): “[m]ere automation of mental processes, such as using a generic computer to process an application for financing a purchase” are within the realm of the abstract.
Whether the limitations “constitute more than just an abstract idea” is not relevant; the question is do they integrate the abstract idea into a practical application, using the guidance found in MPEP § 2106.05(a)-(e), and if not, whether they provide additional limitations that amount to significantly more than the abstract idea.
The applicant then refers to “transferring investment returns” as a “practical application” rather than an “abstract concept”, but does not explain how it improves the functioning of a computer, invokes a particular machine, transforms matter or goes beyond generally linking the abstract idea to a particular technological environment.
The applicant iterates and reiterates the phrase “novel and nonobvious” which appears to conflate § 103 with § 101 or, possibly, to make a preemption argument, but again, novelty and nonobviousness are not the factors that determine statutory eligibility.  As the Court put it in Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371 (Fed. Cir. 2016), “[w]here a patent’s claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this case, preemption concerns are fully addressed and made moot”. [pp. 14-15]
Pooling information to allocate returns by using a computer is not “integrated” in the sense it is used in the MPEP, which has already been set forth in detail.  That is not “integration into a practical application”, as already explained above.
The applicant then appears to attempt to make a “large volume of data” argument similar to that made in the affidavit, referred to above, and concludes by saying that the steps “could not be carried out by a person, even with unlimited time and resources”.  This is unsupported attorney argument; further, the applicant again fails to point out any claimed step that a person could not perform mentally or with pen and paper, or why they could not.
The claims are not patent eligible and the rejection is maintained.

Conclusion
As no rejection is made herein under 35 U.S.C. § 102 or 103, a brief review of the state of the art prior to the filing of the claimed invention is in order.  In the previous Office action, claims were rejected based on two or more of the following references: Fulshaw et al., Tarbox et al., Lemken, and Leong et al.  As the claims have been amended, further search and consideration were conducted.
Treitler et al. (U.S. Publication No. 2009/0198630, filed 30 January 2009) disclose an investing system [title] which “provides an investment system” that supports “minimizing a risk of a loss of invested capital”. [0056] Investments from “institutional investors” are “pooled together”. [0266] But neither Treitler nor the prior art previously made of record, alone or in ordered combination, teach every limitation of the claims of the present invention, such as that investment risk is decreased for retirement investors over time, or changing an investment’s return for a first inventor so as to minimize an effect on another investor, combined with the other limitations of the claims of the present invention.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442.  The examiner can normally be reached on M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT C ANDERSON/           Primary Examiner, Art Unit 3694